             Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT
_____________________________________
                                       :
Krystyna Zdunczuk,                     :
                                       :
      Plaintiff,                       :    Case No. 3:20-cv-627
v.                                     :
                                       :
We Care Home Care, LLC and             :
Barbara Moyer,                         :
                                       :
      Defendants.                      :
_____________________________________:

                                          COMPLAINT

I.     INTRODUCTION

       1.     This is an action brought by the plaintiff, Krystyna Zdunczuk (“Plaintiff”), against

the defendants, We Care Home Care, LLC (“We Care”) and Barbara Moyer (“Moyer”)

(collectively, “Defendants”), arising from Defendants' failure to lawfully pay Plaintiff wages for

her work. Plaintiff alleges violations of the overtime provisions of the Fair Labor Standards

Act, 29 U.S.C. §201, et seq. (“FLSA”) and the minimum wage, overtime, and wage payment

provisions of the Connecticut Minimum Wage Act, Conn. Gen. Stat. §31-58 et seq (“CMWA”).

Plaintiff seeks her unpaid wages, liquidated damages pursuant to the FLSA, punitive

damages pursuant to the CMWA, and her reasonable attorney's fees and costs.

II.    JURISDICTION AND VENUE

       2.     This Court has jurisdiction pursuant to 28 U.S.C. §1331. With respect to the

state law claims, this Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 in that

the state law claims are so related to the federal claims that they form part of the same case

or controversy under Article III of the United States Constitution.
               Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 2 of 6



        3.      Venue is appropriate in the District of Connecticut pursuant to 28 U.S.C.

§1391(b), because a substantial part of the events giving rise to this claim occurred within this

judicial district.

III.    THE PARTIES

        4.      Plaintiff is an adult resident of Connecticut.

        5.      Defendant We Care is a provider of in-home homemaker and companion

services with a place of business at 150 Sycamore Street, Glastonbury, Connecticut.

        6.      Defendant Moyer is a resident of Newington, Connecticut.

        7.      At all relevant times, defendant Moyer was the owner and manager of defendant

We Care.

        8.      At all relevant times, Plaintiff was an employee of Defendants as that term is

defined by 29 U.S.C. §203(e)(1) and Conn. Gen. Stat. §§ 31-58(f) and 31-71a(2).

        9.      At all relevant times, Plaintiff was an employee engaged in commerce and/or an

employee in an enterprise engaged in commerce within the meaning of 29 U.S.C. §§ 206(a)

and 207(a)(1).

        10.     At all relevant times, defendant Moyer made all relevant decisions regarding the

Plaintiff’s wages and working conditions.

        11.     At all relevant times, Defendants were employers as that term is defined by 29

U.S.C. § 203(d) and Conn. Gen. Stat. §§ 31-58(e) and 31-71a(1).

IV.     STATEMENT OF FACTS

        12.     Defendants employed Plaintiff to provide live-in care to Defendants’ elderly

clients from around February 11, 2018 until around December 7, 2019.

        13.     Plaintiff worked 7 days per week during 55 weeks of her employment, 6 days

per week during 12 weeks, 5 days per week during 5 weeks, 4 days per week during 6
                                                   2
              Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 3 of 6



weeks, 3 days per week during 6 weeks, 2 days per week during 3 weeks, and 1 day per

week during 3 weeks.

       14.    Plaintiff could not and did not leave the elderly clients unattended except during

their nightly sleep.

       15.    Plaintiff routinely could not enjoy a period of at least 8 hours of rest per night

uninterrupted by a call to duty.

       16.    Plaintiff had to get up 2 to 3 times each night to attend to the clients’ needs. She

estimates that the interruptions lasted a total of around one hour per night on average.

       17.    Plaintiff worked an average of around 17 hours per day.

       18.    The payroll statements prepared by Defendants claim that they were paying

Plaintiff at the regular rate of $15.00 per hour and the overtime rate of $22.50 for hours over

40 worked in each week.

       19.    But in fact, Defendants paid Plaintiff at the rate of approximately $150 per day

without regard to the number of hours worked per day or the total hours worked per week.

       20.    Defendants employed a system of falsely reporting set numbers of hours to

payroll processor ADP that computed to an average of exactly or approximately $150 per day,

as follows:

              1 day worked per week: 10 hours x $15.00 = $150.00

              2 days worked per week: 20 hours x $15.00 = $300.00

              3 days worked per week: 30 hours x $15.00 = $450.00

              4 days worked per week: 40 hours x $15.00 = $600.00

              5 days worked per week: 40 hours x $15.00 + 6.70 hours x $22.50 = $750.75

              6 days worked per week: 40 hours x $15.00 + 13.34 hours x $22.50 = $900.15

              7 days worked per week: 40 hours x $15.00 + 20 hours x $22.50 = $1,050.00
                                                 3
             Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 4 of 6



       21.    Defendants paid Plaintiff at effective hourly rates well below the Connecticut

minimum wage.

       22.    Defendants did not pay Plaintiff at the rate of one and one-half times her regular

hourly rate for all hours worked in excess of forty hours in each one-week period.

       23.    Defendants did not maintain a complete and accurate record of the hours

worked and wages earned by Plaintiff.

       24.    At all relevant times through September 30, 2019, the minimum hourly wage in

Connecticut was $10.10.

       25.    At all relevant times since October 1, 2019, the minimum hourly wage in

Connecticut was $11.00.

V.     COUNT ONE: FLSA AND CMWA OVERTIME VIOLATIONS

       26.    Plaintiff restates, re-alleges, and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

       27.    Defendants’ failure to pay overtime wages as required by federal law was willful,

inasmuch as Defendants were aware or reasonably should have been aware of their

obligation to pay Plaintiff consistent with the FLSA and did not do so.

       28.    Defendants’ failure to pay overtime wages as required by Connecticut law was

willful inasmuch as Defendants were aware or reasonably should have been aware of their

obligation to pay Plaintiff consistent with the CMWA and did not do so.

       29.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.

VI.    COUNT TWO: CONNECTICUT MINIMUM WAGE VIOLATIONS

       30.    Plaintiff restates, re-alleges, and incorporates by reference the foregoing

paragraphs as if fully set forth herein.



                                                4
             Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 5 of 6



       31.    As described above, Defendants failed to compensate Plaintiff by paying her at

least the applicable Connecticut minimum wage for each hour worked.

       32.    Defendants’ failure to pay at least the applicable minimum wage as required by

Connecticut law was willful inasmuch as Defendants were aware or reasonably should have

been aware of their obligation to pay Plaintiff consistent with the CMWA and did not do so.

       33.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.

VII.   COUNT THREE: FAILURE TO PAY WAGES DUE (Conn. Gen Stat. § 31-71b)

       34.    Plaintiff restates, re-alleges, and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

       35.    Connecticut law requires Defendants to pay employees at least the Connecticut

minimum wage or higher stated hourly rate for all hours worked. Conn. Gen. Stat. § 31-71a et

seq.

       36.    As described above, Defendants failed to compensate Plaintiff by paying her at

least the applicable Connecticut minimum wage or the stated rate of $15.00 for all hours

worked.

       37.    Defendants’ failure to pay Plaintiff for all hours worked was willful inasmuch as

Defendants were aware or reasonably should have been aware of their obligation to pay

Plaintiff consistent with the CMWA and did not do so.

       38.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.




                                                5
               Case 3:20-cv-00627-VAB Document 1 Filed 05/06/20 Page 6 of 6




                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court:

      1.        Order Defendants to pay to Plaintiff all wages owed, consistent with the Fair

Labor Standards Act and the Connecticut Minimum Wage Act;

      2.        Award Plaintiff liquidated damages for all overtime wages owed pursuant to 29

U.S.C. §216(b);

      3.        Award Plaintiff punitive damages for all wages owed pursuant to Conn. Gen.

Stat. §31-72;

      4.        Award Plaintiff her reasonable attorney's fees and costs; and

      5.        Award Plaintiff such other legal and equitable relief as the Court deems

appropriate.



                                           Respectfully submitted,

                                            / s / Mariusz Kurzyna
                                           Mariusz Kurzyna (ct28940)
                                           ZIPIN, AMSTER & GREENBERG, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, MD 20910
                                           Tel. 301-587-9373
                                           Fax 240-839-9142
                                           mkurzyna@zagfirm.com

                                           Counsel for Plaintiff




                                                  6
